     Case 2:19-cv-00299-JAM-EFB Document 75 Filed 07/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8   CETERA ADVISOR NETWORKS, LLC                         CASE NO. 2:19-CV-00299-JAM-EFB
 9                   Plaintiff,
                                                          ORDER ON JOINT STIPULATION
10            vs.                                         REGARDING DEPOSIT OF FUNDS
                                                          HELD BY CETERA ADVISOR
11   PROTECTIVE PROPERTY & CASUALTY                       NETWORKS, LLC
     INSURANCE COMPANY, CAL CAPITAL
12   LIMITED, and GERALD B. GLAZER
13                   Defendants.
14   AND RELATED COUNTERCLAIM/
     CROSSCLAIMS
15

16            The Court, on the parties’ Joint Stipulation Regarding Deposit of Funds Held by Cetera
17   Advisor Networks, LLC and good cause appearing, orders as follows:
18            1.     The Court grants Plaintiff/Counterclaim Defendant Cetera Advisor Networks,
19   LLC ("Cetera") leave to liquidate the assets in the subject account (No. XXX-XX-4068)(the
20   "Account") and, after deducting attorney's fees of Six Thousand Three Hundred Forty-nine and
21   50/100 Dollars ($6,349.50) awarded in the Court's April 10, 2020 Order (Doc. 54) to deposit all
22   remaining proceeds with the Clerk of the Court; and
23            2.     The deposited funds shall be subject to further orders by the Court based upon its
24   ultimate disposition of the remaining claims in this action.
25   IT IS SO ORDERED.
26   Dated: July 22, 2020
                                                   /s/ John A. Mendez__________________
27                                                 HONORABLE JOHN A. MENDEZ
                                                   Judge of the United States District Court
28

     {05492216.2}                                  1
                                  ORDER ON STIPULATION RE DEPOSIT OF FUNDS
